Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Amendment No.4 to Form S-1 of our report dated March 31, 2010, dual dated April 26, 2010, relating to the financial statements and financial statement schedule of Wave2Wave Communications, Inc. and Subsidiaries, which appear in such Registration Statement. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ RBSM LLP New York, NY April 27, 2010
